 483307 NLRB No. 822477 GRAND AVENUE CORP.1The National Labor Relations Board has delegated its authorityin this proceeding to a three-member panel.2Parkview Gardens, 166 NLRB 697 (1967) (residential apart-ments), and Imperial House Condominium, 279 NLRB 1225 (1986),affd. 831 F.2d 999 (11th Cir. 1987) (condominiums and coopera-
tives). We assume in this regard that the ``residential premises'' re-
ferred to in the petition are one of these types of residential build-
ings.3The Board has traditionally aggregated the gross revenues de-rived from all residential buildings managed by an employer in de-
termining whether the employer satisfies the Board's discretionary
standard. See, e.g., Mandel Management Co., 229 NLRB 1121(1977).In the Matter of 2477 Grand Avenue Corp. CaseAO±293May 8, 1992ADVISORY OPINIONBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHPursuant to Sections 102.98(a) and 102.99 of theBoard's Rules and Regulations, on April 3, 1992, 2477
Grand Avenue Corp. (the Employer), filed a petition
for an Advisory Opinion as to whether the Board
would assert jurisdiction over its operations. In perti-
nent part, the petition alleges as follows:1. There is currently pending before the New YorkState Labor Relations Board (the State Board) an un-
fair labor practice charge, Case SU±58093, filed by
Local 32E, Service Employees International Union,
AFL±CIO (the Union).2. The general nature of the Employer's business isreal estate. The Employer manages and controls the
residential premises located at 2477 Grand Avenue,
Bronx, New York, which generates in excess of
$400,000 per year in income. Additionally, the Peti-
tioner manages and controls a number of residential
premises located in Bronx, New York, including 3280
Rochambau Avenue and 3315 Hull Avenue, Bronx,
New York, which generates in excess of $850,000.The combined income exceeds $1,200,000 per year.
The Employer's out-of-state oil purchases exceed
$30,000 per year.3. The Employer is unaware whether the Union ad-mits or denies the above commerce data, and the State
Board has made no findings with respect thereto.4. There is no representation or unfair labor practiceproceeding involving this labor dispute pending before
the Board.Although all parties were served with a copy of thepetition for Advisory Opinion, none filed a response as
permitted by Section 102.101 of the Board's Rules and
Regulations.Having duly considered the matter,1we are of theopinion that the Board would assert jurisdiction over
the Employer. The Board has established a $500,000
discretionary standard for asserting jurisdiction over
residential buildings.2As the Employer alleges that thetotal annual income from the residential premises it
manages and controls exceeds $1,200,000, assumingthe Employer is a single employer with respect to
those premises, it is clear that the Employer satisfies
the Board's discretionary standard.3As the Employerfurther alleges that its annual out-of-state oil purchases
exceed $30,000, the Employer also clearly satisfies the
Board's statutory standard for asserting jurisdiction.Accordingly, the parties are advised that, based onthe foregoing allegations and assumptions, the Board
would assert jurisdiction over the Employer.